                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Ortagus Demetrice Bennett,            )
                                      )
                     Plaintiff,       )
                                      )              Civil Action No. 6:19-cv-1799-TMC
       v.                             )
                                      )                            ORDER
Randy Smith, John Garrett, John &     )
Jane Doe 1-10, James & Joan Doe 1-10, )
                                      )
                     Defendants.      )
____________________________________)

       Plaintiff Ortagus Demetrice Bennett, proceeding pro se, filed this action seeking damages

based on the Racketeer Influenced and Corrupt Organization Act (“RICO”); 42 U.S.C. § 1983; 42

U.S.C. § 1981; and various state law causes of action. (ECF No. 1). In accordance with 28 U.S.C.

§ 636(b) and Local Rule 73.02(B)(2), D.S.C., all pre-trial proceedings were referred to a magistrate

judge. On July 16, 2019, the magistrate judge issued a Report and Recommendation (“Report”)

recommending that the Complaint be dismissed without prejudice and without issuance and

service of process and that the court decline to exercise supplemental jurisdiction over Plaintiff’s

state law claims. (ECF No. 13 at 7). Plaintiff was advised of his right to file objections to the

Report. (ECF No. 13 at 8). However, Plaintiff has not filed any objections to the Report, and the

time for doing so has expired.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only
satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore, failure to file specific

written objections to the Report results in a party’s waiver of the right to appeal the district court’s

judgment based upon that recommendation. See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S.

140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d

91 (4th Cir. 1984).

          After a thorough review of the Report and the record in this case, the court ADOPTS the

magistrate judge’s Report (ECF No. 13) and incorporates it herein. Accordingly, the complaint

(ECF No. 1) is DISMISSED without prejudice and without issuance and service of process.

Furthermore, the court declines to exercise supplemental jurisdiction over Plaintiff’s state law

claims.

          IT IS SO ORDERED.

                                                                s/Timothy M. Cain
                                                                United States District Judge

August 5, 2019
Anderson, South Carolina
